  Case 5:19-mj-00004-DW Document 3 Filed 01/09/19 Page 1 of 1 PageID #: 72


                                                                 FILED
                       UNITED STATES DISTRICT COURT               JAN 0 9 2019
                         DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION


IN THE MATTER OF THE SEARCH OF                     CASE NUMBER: 5"'. I ^- mj-oM
The premises known as the offices of
Tumblr,Inc., 770 Broadway, New York,              ORDER FOR NONDISCLOSURE
New York, 10003
User Account: Peeloverl987
User email account: tvlerwdeel@gmail.com



      The United States having established sufficient cause for delayed

notification, I find that immediate notification to the subscriber of the existence

of the search warrant may have an adverse result listed in 18 U.S.C. § 2705(b),

it is hereby;

      ORDERED Tumblr Inc. shall not notify any other person, including the

subscriber for user account Peeloverl987, user email account

tylerwdeel@gmail.eom, of the existence of the previously served search warrant

for 180 days.

      Dated this ' day of January, 2019.

                                      BY THE COURT:




                                      DANETA WOLLMANN
                                      U.S. MAGISTRATE JUDGE
